DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-13, and 15-19 are allowed because the prior art of record fails to anticipate or render obvious the features of:

A method for cell selection or reselection, comprising: 
obtaining, by a user equipment (UE), first system information of a first cell on a first frequency; 
in a case that the first system information of the first cell indicates that camping on the first cell is not allowed and an intra-frequency reselection is not allowed and in a case that a set condition is met, the UE not selecting, or not reselecting, or neither selecting nor reselecting a cell on the first frequency; 
wherein the set condition is related to a preset PLMN set of the UE and a PLMN to which the first cell belongs; 
wherein the set condition comprises: at least one PLMN in the preset PLMN set of the UE is the same with at least one PLMN to which the first cell belongs. (see claims 1, 12, and 13)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643